Exhibit 10.1

April 13, 2016

BY HAND

Mr. John Cantele

 

Re: Executive Vice President and Chief Operating Officer Appointment

Mr. Cantele:

On behalf of La Quinta Holdings Inc. (the “Company”), I am pleased to offer you
employment with the Company as its Executive Vice President and Chief Operating
Officer, reporting to the Company’s President and Chief Executive Officer, with
a start date expected to be April 25, 2016. This offer, and the opportunity it
represents, is extended with great confidence in your abilities, and we are
excited to have you contribute to the Company’s greater successes.

As a condition of your employment with the Company, you agree to observe and
comply with all of the rules, regulations, policies and procedures established
by the Company from time to time and all applicable laws, rules and regulations
imposed by any governmental regulatory authority from time to time. Without
limiting the foregoing, you agree that during your employment with the Company,
you will devote your full business time, attention, skill and best efforts to
the performance of your employment duties and you are not to engage in any other
business or occupation while you are employed with the Company. This will not,
however, limit your ability from (i) serving, with the prior written consent of
the Company’s Board of Directors (the “Board”), as a member of the boards of
directors or advisory boards (or their equivalents in the case of a
non-corporate entity) of non-competing businesses and charitable organizations,
(ii) engaging in charitable activities and community affairs, and (iii) managing
your personal investments and affairs; provided, however, that the activities
set out in clauses (i), (ii), and (iii) shall be limited by you so as not to
materially interfere, individually or in the aggregate, with the performance of
your duties and responsibilities to the Company.

During your employment with the Company, the Company will provide you with the
following compensation and benefits:

Base Salary: Your annual base salary shall be $475,000, subject to increase (but
not decrease) as may be approved by the Compensation Committee of the Board (the
“Compensation Committee”) from time to time. Your base salary will be payable in
accordance with the Company’s regular payroll practices.

Annual Bonus: During each fiscal year of your employment with the Company, you
will participate in the Company’s annual bonus program, as adopted by the
Compensation Committee, and under which you be eligible to receive an annual
incentive bonus, with a target bonus amount equal to 100% of your base salary.
The annual bonus for the 2016 fiscal year will be pro-rated to reflect your
partial year of service. The actual annual bonus amount will be based upon
achievement of Company and individual performance targets established by the
Compensation Committee thereof for the fiscal year to which the bonus relates,
and will be paid to you in accordance with the terms of the annual bonus program
at the same time bonuses are generally paid to other senior executive officers
of the Company.



--------------------------------------------------------------------------------

Long-Term Incentives: In addition to your cash compensation, you will
participate in the Company’s long-term incentive program in a manner consistent
with other senior executive officers of the Company, and will be eligible to
receive annual grants under such program in amounts and in a form determined by
the Compensation Committee.

For the 2016 fiscal year, your long-term incentive award will have a target
value of $900,000, 45% of which will be in the form of Restricted Stock that
will vest in three substantially equal installments on December 31, 2016, and on
each of the first and second anniversaries of such date, and the remainder of
which will be in the form of Performance Share Units that vest based on Company
performance metrics. As with the other senior executives, these awards will be
granted under the Company’s 2014 Omnibus Incentive Plan, as amended from time to
time (the “Incentive Plan”), and will be subject to the terms of the Incentive
Plan as well as the applicable award agreement (each, an “Award Agreement”) that
you will be required to execute in connection with the grants (which shall be
consistent with the forms of award agreements that are publicly filed).

Consistent with the form Award Agreements, if you undergo a qualifying
termination of employment (as described below), you will remain eligible to vest
in your long-term incentives as follows:

 

  •   With respect to the Restricted Stock award, if such qualifying termination
(i.e., by the Company without Cause or by you with Good Reason, each as defined
in the Award Agreement) occurs prior to a Change in Control (as defined in the
Incentive Plan), then you will vest in the portion of such award that would have
vested on the next scheduled vesting date, and if such qualifying termination
(i.e., by the Company without Cause or by you with Good Reason) occurs on or
following a Change in Control, then you will fully vest in such award. In
addition, if your employment with the Company terminates as a result of your
death or Disability (whether before, on or following a Change in Control), then
you will fully vest in such award.

 

  •   With respect to the Performance Share Units, if such qualifying
termination (i.e., by the Company without Cause, by you with Good Reason, or as
a result of your death or Disability) occurs prior to a Change in Control, you
will be eligible to vest in a pro rata portion of such award, subject to
achievement of the applicable performance metrics based on actual performance
through the date of such qualifying termination. In the event of a Change in
Control prior to the Regular Vesting Date (as defined in the Award Agreement),
then you will be eligible to vest in a portion of such award, subject to
achievement of the applicable performance metrics based on actual performance
through the Change in Control.

In addition, in connection with your appointment as Executive Vice President and
Chief Operating Officer, the Company will award you (i) a one-time grant of
Restricted Stock under the Incentive Plan, with a target value of $250,000,
which, subject to your continued

 

2



--------------------------------------------------------------------------------

employment through the applicable date, shall vest on the first anniversary of
the date of grant and (ii) a one-time grant of Restricted Stock under the
Incentive Plan, with a target value of $200,000, which, subject to your
continued employment through the applicable date, shall vest on the third
anniversary of the date of grant. Such awards of Restricted Stock shall
otherwise be subject to the terms of an Award Agreement that you will be
required to execute in connection with such grant (which shall be consistent
with the form of Award Agreement that is publicly filed). Consistent with the
form Award Agreement, if you undergo a qualifying termination of employment
(i.e., by the Company without Cause, by you with Good Reason, or as a result of
your death or Disability), you will fully vest in such award.

Benefits: You will be eligible to participate in the various benefit plans
offered by the Company from time to time, including health, insurance,
retirement, vacation/PTO and other benefits, in each case, subject to the terms
and conditions set forth in the applicable benefit plan.

Relocation: In connection with your relocation to Texas, the Company will
provide you with benefits of its Company’s Corporate Vice President & Above
relocation policy, details of which are enclosed herewith. Please note that you
must complete your relocation to Texas by December 31, 2016.

Taxes: All of the compensation and benefits provided to you by the Company shall
be subject to reduction for taxes as required by applicable law.

This letter is not intended to create an employment contract for any set period
of time, rather your employment with the Company is “at will”, meaning you or
the Company may terminate your employment at any time or for any reason, with or
without notice. The “at will” nature of your relationship with the Company may
not be modified or amended except by written agreement between you and the
Board.

By accepting your appointment as Executive Vice President and Chief Operating
Officer of the Company, you represent and warrant that (i) you are accepting
such appointment voluntarily and that your employment with the Company and
compliance with the terms and conditions set forth in this letter will not
conflict with or result in the breach by you of any agreement to which you are a
party or by which you may be bound and, and (ii) in connection with your
employment with the Company will not violate, any non-solicitation,
non-competition, or other similar covenant or agreement of a prior employer by
which you are or may be bound.

This letter supersedes and replaces, as applicable, any and all agreements
between you and the Company, with respect to all subject matters included in
this letter.

To accept your appointment as Executive Vice President and Chief Operating
Officer of the Company, please execute this letter where indicated below, and
return the executed copy to the Company’s General Counsel. This letter may be
executed in two or more counterparts, each of which shall be deemed to be an
original but all of which together shall constitute one and the same instrument.
The execution of this letter may be by actual or facsimile signature. The letter
shall be governed by and construed in accordance with the laws of the State of
Texas applicable to contracts made and to be performed entirely within such
State.

 

3



--------------------------------------------------------------------------------

We are very excited to have you join the Company’s team. We have many exciting
challenges ahead and we are confident you will make a significant contribution
to our future growth.

Sincerely,

 

/s/ Mark Chloupek

Mark Chloupek

EVP & General Counsel

Agreed and Accepted this 13th day of April, 2016

 

/s/ John Cantele

John Cantele

 

4